Citation Nr: 1727600	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  04-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 20, 2009, and in excess of 20 percent from October 20, 2009, for degenerative disc disease (DDD) of the cervical spine.

2. Entitlement to an effective date earlier than May 1, 2002, for the assignment of a 60 percent rating for DDD of the lumbar spine, L5-S1, to include whether clear and unmistakable error (CUE) was contained in March 1998 and March 2000 rating decisions, assigning and continuing a 20 percent rating for DDD of the lumbar spine, L5-S1.

3. Entitlement to an effective date earlier than November 8, 1999, for the grant of service connection for DDD of the cervical spine, to include whether CUE was contained in a March 2000 rating decision, denying service connection for a neck condition.




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to February 1978.

These matters came to the Board of Veterans' Appeals (Board) initially on appeal from various rating decisions issued by the Oakland, California RO (Oakland RO) the Seattle, Washington RO (Seattle RO).

In a July 2003 rating decision issued in August 2003, the Oakland RO, in pertinent part, assigned a 40 percent rating for the Veteran's lumbar spine disability, effective March 28, 2003.  In September 2003, the Veteran filed a notice of disagreement (NOD) with the rating and the effective date assigned.  In a March 2004 rating decision, the Oakland RO assigned a 60 percent rating for the Veteran's lumbar spine disability, effective May 1, 2002.  In an accompanying statement of the case (SOC), the Oakland RO denied entitlement to an effective date earlier than May 1, 2002 for the assignment of a 60 percent rating for the lumbar spine disability; and the Veteran subsequently perfected his appeal with regard to an earlier effective date for the 60 percent rating.

In a September 2007 rating decision issued in October 2007, the Seattle RO granted service connection and assigned an initial 10 percent rating for DDD of the cervical spine, effective February 20, 2004, the date of receipt of the Veteran's claim to reopen.  In November 2007, the Veteran filed an NOD with the initial rating and the effective date assigned for the award of service connection.  In October 2008, following the issuance of a September 2008 SOC, the Veteran perfect his appeal with regard to the initial 10 percent rating and the effective date assigned for the award of service connection for his cervical spine disability.  More recently, in August 2013, the decision review officer (DRO) decision granted an earlier effective date of November 8, 1999, the date of receipt of the claim, for DDD of the cervical spine based on CUE and assigned an initial 10 percent disability rating.  Shortly thereafter, the Veteran submitted a statement indicating that he was not satisfied with the newly assigned earlier effecting date and rating.

In November 2008, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran previously had a Travel Board hearing on these issues in November 2008.  More recently, in March and April 2017, the Veteran requested another Board hearing before a Veterans Law Judge on these issues.  Given the passage of time and the fact that the Veteran is representing himself, the Board finds that it is in the Veteran's best interest to afford him the opportunity of another Board hearing. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter informing the Veteran of his options for either a Travel Board Hearing, or a Video Conference Hearing, before a Veterans Law Judge.

2. If the Veteran responds, schedule him for the type of Board hearing selected.  If the option for a Video Conference Hearing is selected, schedule the Veteran for such a Board hearing before a Veterans Law Judge (preferably before the Veterans Law Judge who presided in November 2008, if available).  If the option for a Travel Board hearing is selected, schedule the Veteran for such a hearing before a Veterans Law Judge at the local Regional Office.  In either event, the Veteran must be provided proper notice of the hearing date, time and location.  Copies of all notification must be associated with the claims file.

3. If the Veteran does not respond, schedule him for a Travel Board Hearing before a Veterans Law Judge at the local Regional Office.  He must be provided proper notice of the hearing date, time and location.  Copies of all notifications must be associated with the claims.

4. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




